1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,            No. 2:11-cr-00296-01 WBS
13                Plaintiff,

14       v.                               ORDER
15   MOCTEZUMA TOVAR,

16                Defendant.

17

18                               ----oo0oo----

19            Defendant Moctezuma Tovar has filed a motion for

20   compassionate release under 18 U.S.C. § 3582(c)(1)(A).   (Docket

21   No. 1036.)   In his motion, defendant contends that compassionate

22   release is warranted because of the COVID-19 pandemic, including

23   the emergence of new “variants”, along with his diagnosis of gout

24   and the various sentencing factors under 18 U.S.C. § 3553(a).

25   However, defendant is only 51 years old, he appears to be

26   receiving proper treatment for his current conditions, there is

27   no evidence that his gout makes him more at risk of serious

28   complications due to COVID-19, and defendant has made no showing
                                      1
1    that he would receive better care for his medical condition

2    outside of prison than within.

3               As this court has noted numerous times, the COVID-19

4    pandemic by itself does not constitute an extraordinary and

5    compelling reason for compassionate release.    See 18 U.S.C. §

6    3582(c)(1)(A); U.S.S.G. § 1B1.13.1   Further, the court notes that

7    defendant received his second dose of the Moderna COVID-19

8    vaccine on March 22, 2021 and thus has been fully vaccinated for

9    the coronavirus.    Under all of the relevant factors, defendant

10   has not shown that compassionate release is appropriate in this

11   case.    Accordingly, the motion (Docket No. 1036) is DENIED.

12              IT IS SO ORDERED.

13   Dated:   May 19, 2021

14

15

16

17

18

19

20
21

22

23

24

25        1    The court recognizes that § 1B1.13 is not binding on
26   this court, though it “may inform a district court’s discretion
     for § 3582(C)(1)(A) motions filed by a defendant.” United States
27   v. Aruda, 993 F.3d 797 (9th Cir. 2021). According, the court
     considers the Sentencing Commission’s policy statements in
28   deciding the instant motion.
                                     2
